Citation Nr: 9936207	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-45 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to a higher initial rating for leukopenia, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  He also served on active duty from December 1990 to 
June 1991 and had service in the Southwest Asia area from 
January to May 1991.  He also had active and inactive duty 
for training with the Reserves at various times.  

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that established service connection for 
leukopenia (low white blood cell count) and assigned a 10 
percent rating.  The veteran submitted a notice of 
disagreement in September 1996.  The RO issued a statement of 
the case in September 1996.  The veteran filed a substantive 
appeal in October 1996.  

This appeal also arises from an October 1997 RO rating 
decision that denied service connection for 
arthritis/degenerative joint disease, inter alia.  The 
veteran submitted a notice of disagreement in October 1997 
and the RO issued a statement of the case in October 1997.  
The veteran filed a substantive appeal in November 1997.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
increased rating claim has been obtained.  

2.  The veteran's leukopenia is manifested by increased 
susceptibility to infections; associated findings include 
complaints of fatigability, occasional night sweats, low 
grade fevers, and shortness of breath.  

3.  Dyspnea on mild exertion, cardiomegaly, tachycardia, or 
syncope (three episodes in the last six months) is not shown. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for leukopenia are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 4.117, Diagnostic Codes 
7700, 7716 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Initial Rating

As a preliminary matter, the Board finds that the issue 
involving leukopenia is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran claims that a service-
connected disability has become more severely disabling, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  When 
a veteran submits a well-grounded claim, VA must assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to these claims is required to comply 
with 38 U.S.C.A. § 5107(a).


A.  Factual Background

The veteran' service medical records indicate that during an 
August 1977 Scuba qualification examination, a white blood 
cell (WBC) count of "5.2" was reported.  A January 1994 
examination report for the Naval Reserves indicates that a 
WBC count of 2.2 was given.  

A January 1992 VA examination report indicates a WBC count of 
2.4 (K/cmm).  The report notes that the count was "low" in 
that the normal range was 3.5 to 12. Later dated VA blood 
tests also revealed low WBC count.  A March 1993 report notes 
hospitalization for double pneumonia.

The veteran submitted a service connection claim in May 1995, 
claiming that he had a low WBC count during active service in 
1977.  The RO denied the claim as not well grounded in March 
1996.  

In May 1996, the veteran reported fatigue and indicated that 
he had trouble holding down his job as a policeman.  
Outpatient treatment reports received in May 1996 were not 
relevant to the claim.  

A May 1996 VA general medical examination report indicates a 
history of leukopenia with a WBC count currently at 2,500 and 
stable.  The relevant diagnosis was chronic leukopenia for 
several years, cause unknown.  

The RO established service connection for leukopenia in a 
June 1996 rating decision based on previous showing of low 
WBC count.  A 10 percent rating was assigned effective from 
April 28, 1995 under Diagnostic Code 7799-7700.  
Subsequently, in June 1996, the veteran reported dizziness, 
light-headedness, shortness of breath, and susceptibility to 
upper respiratory infection.  He requested reexamination and 
reevaluation.

A July 1996 report from Joseph Andrews, M.D., describes his 
evaluation of the veteran's disability.  He states, "[t]his 
is a leukopenia which developed on active duty in the diving 
service in the early 1980's.  On review of systems he has 
episodic shortness of breath, fatigability, occasional night 
sweats and low grade fevers associated with this."

In August 1996, the veteran underwent a VA hematologic 
disorders examination.  The examiner noted that no "chart" 
was available for the examination.  The veteran complained of 
arthralgias, light-headedness, headaches, shortness of 
breath, fatigability, and inability to deal with changing 
work hours as a VA policeman.  The examiner also noted that 
the veteran was awaiting an appointment as a topside bridge 
inspector and was also anticipating retirement from the Naval 
Reserves.  The diagnosis was leukopenia and the examiner 
noted that the veteran could not function well with changing 
shifts because he fatigued easily.  The examiner also noted 
that the veteran's general health was good.

VA outpatient reports received in 1996 are not related to the 
instant claim.

In January 1997, the veteran testified before an RO hearing 
officer and, during the hearing, offered a private medical 
report.  The private medical report from a Joseph Andrews, 
M.D., indicates that the veteran's leukopenia, 
conjunctivitis, perforated eardrum, and cellulitis were 
service-connected.  During the hearing, the veteran testified 
that he lost his military career and his job as a policeman 
because of his leukopenia.  He testified that he was 
hospitalized for two weeks in 1993 for pneumonia and was 
given intravenous antibiotics during that time.  He testified 
that that was the last time that he was hospitalized for 
pneumonia and that he had not had pneumonia since that time.  
However, he admitted that since that hospitalization, he had 
been very careful to seek medical help early.  He indicated 
that he had his blood checked about every six months.  He 
recalled that in 1985 he underwent bone marrow biopsy that 
was negative for leukemia. 

In February 1997, the RO sent notice to the veteran 
requesting that he submit any additional supporting medical 
evidence relating to the claim.

A February 1997 VA general medical examination report notes 
that the veteran was to be evaluated for leukopenia.  His 
history as a Navy deep-sea diver was noted.  He reported that 
he was discharged from the Navy because of multiple joint 
arthralgias and other health problems.  The examiner noted 
that the veteran had been privately treated for multiple 
episodes of pneumonia and was "easily susceptible to 
infection."  The examiner noted that WBC count had been 
reported as 2.2 and the relevant diagnosis was leukopenia, 
stable.  The examiner also noted that 1996 VA chest X-rays 
showed an enlarged cardiac silhouette but that 1997 chest X-
rays showed normal heart size. 

During a VA disease examination in February 1997, the veteran 
complained of shortness of breath that he attributed to 
leukopenia.  The examiner reported that the lungs were normal 
and that X-rays were negative.  The diagnoses were 
leukopenia, stable; normal chest x-ray; and, normal clinical 
examination.

In October 1997, the RO continued the 10 percent rating for 
leukopenia under Diagnostic Code 7799-7700.  The RO indicated 
that leukopenia was not listed in VA's rating schedule and 
was rated analogously to anemia under Diagnostic Code 7000.  
The RO noted that, according to the Merck Manual, the only 
known manifestation of leukopenia was increased 
susceptibility to infection.  The RO noted that the veteran 
had been treated for pneumonia. 

In February 1999, the Board remanded the case for a Travel 
Board hearing.  

In May 1999, the veteran testified before the undersigned 
member of the Board that his final physical examination for 
Navy diving qualification was conducted in 1995.  At that 
physical examination, they found dizziness, light-headedness, 
and leukopenia.  He recalled that he had been told that 
leukopenia was not related to the above symptoms, but that it 
did increase susceptibility to infections.  He noted that his 
doctor prescribed antibiotics for that reason.  He recalled 
that a chest cold had developed into double pneumonia a 
couple of years earlier.


B.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).   In 
cases where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, (1999).  

The Board notes that leukopenia is not listed in the rating 
schedule found at 38 C.F.R. Part 4.  In such cases, ratings 
by analogy are authorized.  38 C.F.R. § 4.20.  The RO has 
rated the veteran's leukopenia 10 percent disabling under 
Diagnostic Code 7799-7700.  

Under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 
7700 (1999), anemia, hypochromic-microcytic and 
megaloblastic, such as iron- deficiency and pernicious 
anemia, warrants a 100 percent evaluation for Hemoglobin 5 
gm/100 ml or less, with findings such as high output, 
congestive heart failure or dyspnea at rest.  A 70 percent 
disability evaluation is warranted for Hemoglobin 7 gm/100 ml 
or less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months).  A 30 
percent disability evaluation is warranted for Hemoglobin 8 
gm/100 ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 10 percent evaluation is warranted for Hemoglobin 
10-gm/100 ml or less with findings such as weakness, easy 
fatigability or headaches.  A noncompensable evaluation is 
warranted for Hemoglobin 10 gm/100 ml or less, asymptomatic.  
The provisions of 38 C.F.R. § 4.117 provide that 
complications of pernicious anemia, such as dementia or 
peripheral neuropathy are to be evaluated separately.  

The Board notes that rating leukopenia under Diagnostic Code 
7700, for anemia, presents a special problem.  The ultimate 
disability rating assigned for anemia under Diagnostic Code 
7700 depends quite substantially on the degree of anemia as 
measured in terms of concentration of hemoglobin in the blood 
and expressed in terms of grams of hemoglobin per 100 ml of 
blood.  Because the veteran does not have anemia, this method 
of rating the disorder in question cannot be used.  Although 
the veteran has demonstrably low WBC count, the reported WBC 
counts do not correspond to the hemoglobin concentrations 
levels in the diagnostic codes.  Therefore, the Board must 
rate the disability on the basis of more subjective factors 
also listed at Diagnostic Code 7700, namely, the symptoms of 
dyspnea, syncope, light-headedness, fatigability and 
headaches.  

The veteran's leukopenia is manifested by increased 
susceptibility to infections and complaints of fatigability, 
dizziness, light-headedness, headaches and shortness of 
breath.  The only medical evidence on point is the report of 
Dr. Andrews which associates episodic shortness of breath, 
fatigability, occasional night sweats, and low grade fevers 
with the leukopenia.  Dyspnea on mild exertion, cardiomegaly, 
tachycardia, or syncope (three episodes in the last six 
months) is not shown.  The Board notes that the veteran's 
symptoms appear to approximate the subjective criteria for a 
10 percent rating and, in addition, he has complained of 
shortness of breath.  Shortness of breath is listed at the 30 
percent level of disability, but not at the 10 percent level 
of disability, and appears to be the only additional 
subjective symptom required for the 30 percent rating.  The 
Board finds therefore that the requirements for a 30 percent 
rating are met or approximated.  

In considering whether the criteria for a schedular rating 
higher than 30 percent are met or approximated, the Board 
notes that the next higher schedular rating is 70 percent and 
requires that dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months) be shown.  The medical 
evidence does not indicate that these symptoms are present 
and therefore the Board cannot assign a higher rating for the 
veteran's leukopenia symptoms. 

The Board has also considered whether the use of any other 
diagnostic code might be to the veteran's advantage.  Under 
Diagnostic Code 7716, aplastic anemia can be rated on the 
frequency of recurring infections.  Use of this code would be 
quite appropriate in this case because the medical evidence 
seems to suggest strongly that leukopenia results primarily 
in increased susceptibility to infections.  However, to 
warrant a rating higher than that already assigned under 
Diagnostic Code 7700, infections occurring once every three 
months would need to be shown.  Although the record indicates 
that pneumonia and apparently other infections have occurred 
from time to time, the evidence does not indicate that 
infections have occurred nearly so frequently as once every 
three months.  Therefore, a rating under Diagnostic Code 7716 
would not help the veteran at this time. 

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed in Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds, however, that the veteran's leukopenia has 
been 30 percent disabling since the time he filed his claim.

The Board finds no showing that the veteran's service-
connected leukopenia represents such an exceptional or 
unusual disability picture as to warrant the assignment of an 
evaluation on an extraschedular basis that is in excess of 
that assigned.  In this regard, the Board finds that the 
veteran's leukopenia has not been shown to have markedly 
interfered with employment (beyond that which is contemplated 
in the rating assigned) or to have resulted in frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating for leukopenia is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

During his hearing before the undersigned in May 1999 the 
veteran testified that he was a diver medical technician 
(transcript, T., at 7); that it was a VA examiner's opinion 
that his arthritis was related to his diving in service (T. 
6); and that he had submitted documentation, medical 
literature and the like, to substantiate the connection 
between diving and arthritis (T. 10).  On inspection of the 
record, however, these assertions are not accurate.  In view 
of Costantino v. West, 12 Vet. App. 517 (1999) (VA Hearing 
Officer's responsibility to suggest the submission of 
evidence), and Robinette v. Brown, 8 Vet. App. 69 (1995) 
(duty to inform veteran of elements of well-grounded claim 
and why his claim is inadequate), the case is remanded for 
the following:

The RO should inform the veteran that the 
VA examination report in question does 
not tend to show any association between 
his diving and arthritis; that (contrary 
to his belief) there is no medical 
literature or other documentation in the 
current record tending to show such an 
association; and that there is no 
evidence in the record tending to show 
that the veteran has the special 
knowledge, skill, experience, training, 
or education that would qualify him to 
provide a competent opinion regarding 
such an association.  He should submit 
the literature to which he referred 
during the hearing.  He should submit a 
physician's opinion, based on the record, 
that his arthritis is related to his 
diving in service.  And, if he wants his 
own opinion to be accepted as competent, 
he should submit evidence that he has the 
special knowledge, skill, experience, 
training, or education to form such an 
opinion.

After review by the RO, if the decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 

